 MASH TRANSPORTATION49Mash Transportation,Inc.andMark S. Combs.Case 25-CA-17484June 10, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND BABSONOn September 11, 1986, the National Labor Re-lations Board issueda Decision and Order in thisproceeding,' in which the Board ordered the Re-spondent,inter alia, to make whole certain employ-ees for any lossof earningssuffered as the result ofthe Respondent's unfair labor practices. On August4, 1987, the UnitedStatesCourt of Appeals for theSeventh Circuitentered a judgmentenforcing theBoard's Order.2 A controversyhaving arisen overthe amountof backpay due under the Board'sOrder, as enforced by the court, the Regional Di-rector forRegion 25issued and duly served on theRespondent a backpay specification and notice ofhearing allegingthe amount of backpay due thediscriminatees.About December 28, 1987, the Respondent fileda responseand objection to the backpay specifica-tion,assertingthat the discriminatees wereineligi-ble to work for the Respondent during the backpayperiod. The answer was not sworn to by the Re-spondent or its attorney, nor did it specifically re-spond to each allegation of the complaint.On March 15, 1988, the General Counsel filedwith the Board a "Motion for Order TransferringProceeding to the National Labor Relations Board:Motion to Strike Answer of Respondent to Back-pay Specification and Notice of Hearing, andMotion for Summary Judgment; or in the Alterna-tive,Motion for Partial Summary Judgment," withexhibits attached. The General Counsel alleges thatthe Respondent's answer failed to conform to therequirements of Section 102.54(b) and (c) of theBoard's Rules and Regulations in that the answer,inter alia: (1) was not sworn to by the Respondentor by a duly authorized agent with appropriatepower of attorney affixed; (2) failed to admit, deny,or explain each allegation of the specification, orstate that the Respondent is without sufficientknowledge to answer each allegation; (3) failed tofairly respond to the substance of any of theallega-tions of the specification; and (4) failed to disputethe accuracy of any of the backpay figures or thepremisesupon which they are based. Accordingly,the General Counsel requested that the answer be'281 NLRB 4442Unpublished.stricken and that pursuant to Section 102.54(c) ofthe Board's Rulesand Regulations all allegations ofthe backpay specification be deemed to be admittedas trueand that summary judgment should begranted. In the alternative, the General Counsel re-quested that in the event the Respondent's answeris deemed to raiseissuesrequiringa hearing,partialsummary judgment should be granted finding thatall allegationsof the specification are true.On March 18, 1988, the Board issued an ordertransferringthe proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. On April 1, 1988,theRespondent filed a motion and amended re-sponse andobjection to backpay specificationwhich either admits ordenieseach allegation of thespecification, and an affirmative defense which wassimilar tothe Respondent's previous response andobjectionstothebackpay specification.Themotion,amended responseand objection, and af-firmative defense were sworn to and signed by theRespondent's president.The National LaborRelationsBoard has delegat-ed its authorityin thisproceeding to a three-member panel.On the entire record in this proceeding, theBoard makesthe followingRulingon Motion for Summary JudgmentSection 102.54(b) and (c) of the Board'sRulesand Regulations states:(b)Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office of theaddress respondent. The respondent shall spe-cificallyadmit,deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denials shall fairlymeet the substance of the allegations of thespecification denied.When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toallmatterswithin the knowledge of the re-spondent, including but not limited to the vari-ous factors entering into the computation ofgross backpay, a general denial shall not suf-fice.As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which they289 NLRB No. 8 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicablepremisesand fur-nishing the appropriate supporting figures.(c) Effects of failure to answer or to plead spe-cificallyand indetail to the specification.-Iftherespondent fails to file any answer to the speci-ficationwithin the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.As indicated above, the General Counsel filed amotion to strike the Respondent's answer in its en-tirety and to grant summary judgment on the basisof alleged procedural and substantive deficienciesin the answer. It is clear that the answer filed aboutDecember 28, 1987, standing alone, is procedurallydeficient in that it is not sworn to by the Respond-ent or by a duly authorized agent with power ofattorney. The Respondent's amended response andaffirmative defense, however, were sworn to by theRespondent's president. The Board, under similarcircumstances, has viewed such an attempt to curethe procedural defects of an initial answer to abackpay specification as a timely amended answer.33 Scotch& SirloinRestaurant, 287NLRB 1318 (1988),Standard Materi-als, 252 NLRB 679 (1980)Accordingly,we deny the General Counsel'sMotion to Strike and Summary Judgment on thebasis of procedural defects.We further find that the answer is not substan-tively deficient. In addition to the general denialthat is sufficient to place interimearningsinto issueforboth discriminatees, theRespondent deniesgross backpay allegations to the extent that its af-firmative defense specifically alleges that discrimin-ateeAuthur Craig Scheid was ineligible to workfor the Respondent during the backpay period inas-much as he was ineligible to work for the PostalService and had misrepresented his driving record,and that discriminatee Mark S. Combs wasalso in-eligible towork for the Respondent during thebackpay period because of his excessive number ofmoving traffic violations and his misrepresentationof his driving record. The Respondent's affirmativedefense, therefore,raises substantialand materialissues asto the discriminatees' gross backpay war-ranting ahearing.Accordingly, we shall deny theGeneral Counsel's motions and we shall remandthis proceeding for a hearing.ORDERIt is ordered that the General Counsel's motionto strike answer of Respondent to backpay specifi-cation and notice of hearing is denied.IT IS FURTHER ORDERED that the General Coun-sel'sMotion for Summary Judgment; or in the al-ternative,Motion for Partial Summary Judgment isdenied.IT IS FURTHER ORDERED that this proceeding isremanded to the Regional Director for Region 25for the purpose of issuing a notice of hearing andscheduling a hearing before an administrative lawjudge to determine the backpay owed discrimina-teesMark S. Combs and Arthur Craig Scheid.